Citation Nr: 1739736	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-37 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating, greater than 10 percent, for residuals of a left chest stab wound.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral shoulder disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a headache disability.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of head trauma.

7.  Entitlement to service connection for a heart disability.

8.  Entitlement to service connection for labyrinthitis, to include on a secondary basis.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for musculoskeletal disorders, to include a spinal cord injury, tendonitis, tension neck syndrome, rheumatoid arthritis, and vasculitis.

11.  Entitlement to service connection for muscular dystrophy (MD) (also claimed as trigger finger, hand/arm vibrations syndrome, motor neuron disease, upper limb finger/hand/arm condition).

12.  Entitlement to service connection for multiple sclerosis (MS), to include as secondary to service-connected chronic obstructive pulmonary disease (COPD).

13.  Entitlement to service connection for cerebrovascular accident (CVA), to include as secondary to service-connected chronic obstructive pulmonary disease.

14.  Entitlement to service connection for hemiplegia.

15.  Entitlement to service connection for cerebral vasculitis.

16.  Entitlement to service connection for blindness, to include on a secondary basis.

17.  Entitlement to service connection for a low back disability.

18.  Entitlement to special monthly compensation (SMC) based on the need for Aid and Attendance (A&A).

19.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

20.  Entitlement to financial assistance in acquiring specially adaptive housing.

21.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1996 to July 2000, and from November 2002 to February 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2009, August 2012, March 2014 and April 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was before the Board in December 2014 when it was remanded for additional development.

The Board notes that the Veteran has been entitled to a total disability rating based on individual unemployability since February 2004, and both a combined total evaluation (i.e., 100 percent) as well as special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2014) since March 2005.
In a September 2010 VA Form 9, the Veteran requested a hearing before the Board.  However, in a statement from his attorney dated in December 2010 and received in January 2011, this hearing request was withdrawn.

The claims to reopen service connection claims for tinnitus, a bilateral shoulder disability, and a low back disability are decided herein.  The remaining issues, including the reopened service connection claim for a low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Unappealed August 2003, September 2003 and November 2006 rating decisions denied service connection for tinnitus on the basis that the evidence did not show that a current diagnosis of tinnitus was related to the Veteran's service.

2.  Evidence received subsequent to the November 2006 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for tinnitus.

3.  Unappealed August 2003, September 2003 and February 2004 rating decisions denied service connection for a bilateral shoulder disability on the basis that the evidence did not show a current bilateral shoulder disability related to the Veteran's service.  

4.  Evidence received subsequent to the February 2004 rating decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a bilateral shoulder disability.

5.  Unappealed August 2003 and September 2003 rating decisions denied service connection for a low back disability on the basis that the evidence did not show any such disability.

6.  Evidence received subsequent to the September 2003 rating decision pertaining to a low back disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The August 2003, September 2003 and November 2006 rating decisions pertaining to tinnitus are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the November 2006 rating decision pertaining to tinnitus is not new and material, and the Veteran's claim of entitlement to service connection for tinnitus is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The August 2003, September 2003 and February 2004 rating decisions pertaining to bilateral shoulder disability are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  Evidence received since the February 2004 rating decision is not new and material, and the Veteran's claim of entitlement to service connection for a bilateral shoulder disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The August 2003 and September 2003 rating decisions that denied the claim of entitlement to service connection for a low back disability are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

6.  Evidence received since the September 2003 rating decision for the low back is new and material, and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The low back claim is reopened and remanded; therefore, no notice analysis is necessary.  For the tinnitus and bilateral shoulder claims denied herein, required notice was met, and neither the Veteran, nor his attorney, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran requested a hearing before the Board, but he withdrew his request for a hearing.

No VA examinations were requested in relation to the Veteran's tinnitus and shoulder claims.  However, VA's duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened, and this decision does not do so.  38 C.F.R. § 3.159(c)(4)(iii). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the claims to reopen.

II.  Claims to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A.  Tinnitus 

The Veteran initially filed a claim for service connection for tinnitus in January 2003.  He stated that he had first experienced ringing in his ears during service.  In August 2003 and September 2003 rating decisions, the RO denied his claim, stating that there was no evidence of tinnitus in service or any evidence relating current tinnitus to service.  The Veteran did not appeal these decisions.  In September 2005 the Veteran submitted a new claim for this disability.  In a November 2006 rating decision, the RO continued the denial of the claim.  The Veteran did not appeal this adverse determination, or submit new and material evidence within one year of that decision.  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105.

At the time of the November 2006 rating decision the record included STRs which note no complaints or findings of tinnitus and service personnel records which note military occupational specialties including rifleman and range coach.  The record also included January 2003 and September 2005 statements from the Veteran to the effect that his tinnitus began in service, secondary to noise exposure from weapons.  None of the medical evidence showed that a current diagnosis of tinnitus was related to the Veteran's military service.

In February 2009, the Veteran submitted a new claim seeking service connection for tinnitus.  Evidence received subsequent to the November 2006 rating decision includes VA and private treatment records and examination reports dated from 2006 to 2016.  None of those records relate a current diagnosis of tinnitus to the Veteran's service.  Also of record are the Veteran's statements dated beginning in February 2009 asserting his entitlement to service connection for tinnitus.  These statements are similar to his statements on file at the time of the November 2006 rating decision. 

Although the additional medical evidence submitted is new, it is not material as it does not show that the Veteran has been diagnosed with tinnitus related to service.  The Board again notes that the Veteran is competent to provide statements concerning factual matters of which he has first-hand knowledge.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, his assertion that he has tinnitus that is related to service is not new evidence as this statement is essentially duplicative of those made in support of his claim when it was denied previously.  See Bostain v. West, 11 Vet. App. 124 (1998). 

In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the tinnitus claim in November 2006 is not new and material, and reopening of service connection for tinnitus is not warranted.

B.  Bilateral shoulder disability 

The Veteran initially filed a claim for service connection for a bilateral shoulder disability, claimed as shoulder pain, in January 2003.  He stated that he had first experienced shoulder pain during service.  In August 2003 and September 2003 rating decisions, the RO denied his claim, stating that there was no evidence of a chronic shoulder disability in service or thereafter.  The Veteran did not appeal these decisions.  In October 2003 the Veteran submitted a new claim for this disability.  In a February 2004 rating decision, the RO continued the denial of the claim, noting that no new evidence had been submitted for this claim.  The Veteran did not appeal this adverse determination, or submit new and material evidence within one year of that decision.  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105.

At the time of the February 2004 rating decision the record included STRs which note no complaints or findings of a shoulder disability.  The record also included a January 2003 statement from the Veteran to the effect that his shoulder problems began in service, secondary to reconnaissance duties.  Also of record was a July 2003 VA examination report, which noted that all joints showed full, painless range of motion with no swelling.  None of the medical evidence showed a current diagnosis of a shoulder disability related to the Veteran's military service.

In October 2008, the Veteran submitted a new claim seeking service connection for a bilateral shoulder disability, characterized as rotator cuff syndrome.  Evidence received subsequent to the February 2004 rating decision includes VA and private treatment records and examination reports dated from 2004 to 2016.  None of those records relate a current diagnosis of a shoulder disability to the Veteran's service.  Also of record are the Veteran's statements dated beginning in October 2008 asserting his entitlement to service connection for rotator cuff syndrome.  These statements are similar to his statements on file at the time of the February 2004 rating decision. 
Although the additional medical evidence submitted is new, it is not material as it does not show that the Veteran has been diagnosed with a shoulder disability related to service.  The Board again notes that the Veteran is competent to provide statements concerning factual matters of which he has first-hand knowledge.  Barr, supra.  However, his assertion that he has a shoulder disability that is related to service is not new evidence as this statement is essentially duplicative of those made in support of his claim when it was denied previously.  See Bostain, supra. 

In sum, the newly received evidence does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the evidence received since the denial of the shoulder claim in September 2003 is not new and material, and reopening of service connection for a bilateral shoulder disability is not warranted.

In conclusion, the Board has been mindful of the "benefit-of-the-doubt" rule, but, for these issues, there is not such an approximate balance of the positive and negative evidence to permit a favorable determination.  Gilbert, supra.  As the preponderance of the evidence is against the claims, the appeals are denied.

C.  Low Back

In August 2003 and September 2003 rating decisions, the RO denied the Veteran's claim for service connection for a low back disability, finding that no such disability was shown in service or thereafter.  The Veteran did not appeal these decisions, or s submit new and material evidence within one year of those decisions.  The decisions were thus final based on the evidence then of record.  38 U.S.C.A. § 7105. 

At the time of the September 2003 rating decision, the record included STRs, which are silent for complaints or findings of low back disability.  The record also included the Veteran's statements that he had arthritis in his back related to his reconnaissance duties in service and a July 2003 VA general medical examination report that showed that the spine was not tender and had full range of motion.

Evidence received subsequent to the September 2003 rating decision for the low back includes VA and private treatment records and examination reports dated from 2003 to 2016.  These records show that a low back disability has been diagnosed.  Specifically, an April 2012 MRI study revealed focal disc disease in the lumbosacral spine.

The Board finds that new and material evidence has been presented.  The evidence, including treatment records showing a current diagnosis, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a current low back disability.  See 38 C.F.R. § 3.303 (a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156 (a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.   Accordingly, for all of the above reasons, the Veteran's claim is reopened.


ORDER

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for tinnitus is denied.

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for a bilateral shoulder disability is denied.

New and material evidence was received and, therefore, the request to reopen the claim of entitlement to service connection for a low back disability is granted.


REMAND

Service Connection for Low Back, Musculoskeletal Disabilities, MD, Cerebral Vasculitis and CVA

Regarding the claims for service connection for a low back disability, musculoskeletal disability (including tendonitis, vasculitis and rheumatoid arthritis), MD (also claimed as trigger finger, hand/arm vibrations syndrome, motor neuron disease, and upper limb finger/hand/arm condition), cerebral vasculitis and CVA, remand is required for VA examinations.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4).  Here, the RO did not provide the Veteran with examinations.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, there is a current low back disability, service personnel records confirm duties in reconnaissance, and lay evidence that the two are related and that there have been continuous symptoms.  Accordingly, a VA examination is required.

Additionally, in 2008 the Veteran claimed service connection for musculoskeletal disability (to include spinal cord injury, tension neck syndrome, tendonitis, rheumatoid arthritis and vasculitis), to include as secondary to an assault sustained in service (the same assault in which the Veteran was stabbed in the chest).  The medical record shows post-service treatment for these various disabilities.  While a June 2009 VA examiner essentially stated that the vasculitis and rheumatoid arthritis would not be caused by a stab wound, this cursory opinion is not adequate for adjudication in this matter.  On remand, the Veteran should be afforded a VA examination to identify his claimed musculoskeletal disabilities and obtain an etiology opinion for each.  

Sleep Apnea and MS

Private treatment records show that the Veteran was diagnosed with sleep apnea in April 2009.  While the RO provided the Veteran with a sleep apnea examination in April 2013, no etiology opinion was provided.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, a remand is required to obtain a medical opinion.  

Additionally, the Veteran was provided with a VA MS examination in August 2013.  Following a review of the claims file, the examiner opined that, since there were no signs or symptoms of MS, MS was not caused or aggravated by service-connected COPD.  However, the Board notes that VA and private medical records show the Veteran was seen for MS in 2014 and 2016, to include an April 2014 private lumbar puncture positive for MS and a report of private hospitalization for an exacerbation of MS in October 2016.  Therefore, the Board finds that another medical opinion is needed in light of this medical evidence.

Increased Rating for Residuals of Left Chest Stab Wound

Service treatment records show that the Veteran sustained a stab wound to the left chest in November 2002.  His complaints included pain, problems breathing and paresthesia.  The wound required sutures.  Following service, the Veteran was awarded service connection for residuals of a left chest stab wound in August 2003 and the disability is currently rated 10 percent disabling under Diagnostic Code 7804 for unstable or painful scar.  
The Veteran submitted a claim for increased rating in November 2013.  In support of his claim, he submitted private treatment records from Dr. C dated in 2012, which show treatment for complaints of radiating pain from the wound site to the upper back and diagnoses of neuritis and radiculitis; the Veteran was treated with a nerve block.  The Board observes that the Veteran has not been afforded a VA examination in conjunction with this claim.  After any outstanding treatment records are obtained, the Veteran should be afforded a VA examination to assess the severity of all manifestations of service-connected left chest stab wound, to include a scar and all associated functional loss.

Labyrinthitis, Blindness, Hemiplegia, SMC/A&A, Automobile/Adaptive Equipment, Special Home Adaptation Grant and Specially Adaptive Housing

The claims seeking service connection for labyrinthitis, blindness and hemiplegia are inextricably intertwined with the remanded CVA claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Therefore, the Board will defer its decisions on these claims until the CVA claim is resolved.

The claims seeking SMC based on a need for A&A, automobile and adaptive equipment or adaptive equipment only, a special home adaptation grant, and financial assistance in acquiring specially adaptive housing are inextricably intertwined with the remanded compensation claims.  See Harris, supra.  Therefore, the Board will defer its decisions on these claims until the service connection and increased rating claims are resolved.

Headache Disability, Residuals of Head Trauma and Heart Disability 

In an April 2017 rating decision, the AOJ (in pertinent part) denied service connection for a heart disability and found that new and material evidence had not been received to reopen previously denied claims of entitlement to service connection for a headache disability and residuals of head trauma.  In May 2017, the Veteran submitted a timely Notice of Disagreement.  A Statement of the Case (SOC) has not been issued addressing these issues.  Therefore, on remand, an SOC should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to these issues.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 (2016); Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment after November 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his attorney.

3.  After the above records development is completed, obtain an addendum opinion regarding the etiology of the Veteran's sleep apnea from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had onset in, or is otherwise caused by, active service.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or better probability) that sleep apnea was caused OR aggravated (increased in severity beyond the natural progression) by the Veteran's service-connected COPD or any other service-connected disability?

The examiner must explain the rationale for any opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.

4.  After the above records development is completed, obtain an addendum opinion regarding the etiology of the Veteran's MS from the VA examiner who provided the prior opinion in August 2013.  The entire claims file must be made available to and be reviewed by the examiner.  If the August 2013 VA examiner is no longer available and/or an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided. 

a. The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's MS had onset in or within seven years of, or is otherwise caused by, active service.  

b. The examiner must also provide an opinion whether it is at least as likely as not (50 percent or better probability) that MS was caused OR aggravated (increased in severity beyond the natural progression) by the Veteran's service-connected COPD or any other service-connected disability.  

The examiner must explain the rationale for any opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.

5.  After any additional records are associated with the claims file, afford the Veteran an appropriate VA examination to determine the etiology of his current low back disability and claimed musculoskeletal disabilities.  The entire claims file must be made available to and be reviewed by the examiner.  All necessary tests should be completed.  An explanation for all opinions expressed must be provided. 

The examiner must provide the following opinions: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability had its onset in, or is otherwise caused by, active service.  The examiner must address the Veteran's statements that his low back disability was caused by his reconnaissance duties in service and has persisted since that time.

b. For each musculoskeletal disability diagnosed (spinal cord injury, tension neck syndrome, tendonitis, rheumatoid arthritis and vasculitis), whether it is at least as likely as not (50 percent or greater probability) that each disability had its onset in, or is otherwise caused by, active service.  The examiner must address the Veteran's statements that each disability was caused by an assault in service and has persisted since that time.

The examiner must explain the rationale for any opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.

6.  After any additional records are associated with the claims file, afford the Veteran an appropriate VA examination to determine the etiology of his claimed MD (also claimed as trigger finger, hand/arm vibrations syndrome, motor neuron disease, and upper limb finger/hand/arm condition), cerebral vasculitis and CVA.  The entire claims file must be made available to and be reviewed by the examiner.  All necessary tests should be completed.  An explanation for all opinions expressed must be provided. 

The examiner must identify all present neurological disabilities, and provide the following opinions: 

a. Whether it is at least as likely as not (50 percent or greater probability) that each neurological disability had its onset in, or is otherwise caused by, active service.  

b. Whether it is at least as likely as not (50 percent or greater probability) that each neurological disability had was caused OR aggravated (increased in severity beyond the natural progression) by the Veteran's service-connected COPD or any other service-connected disability.  

The examiner must explain the rationale for any opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.

7.  After any additional records are associated with the claims file, afford the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a left chest stab wound.  

The claims file should be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be accomplished, and all clinical findings associated with service-connected residuals of left chest stab wound (including skin and neurologic) should be reported and correlated to a specific diagnosis.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

8.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271(1998). 

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  The Veteran and his attorney must be provided an adequate opportunity to respond.  Thereafter, the case should be returned to the Board.

10.  Issue an appropriate SOC to the Veteran in the matters of entitlement to service connection for a heart disability and whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a headache disability and residuals of head trauma.  Advise him of the time limit for filing a substantive appeal. If an appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


